Citation Nr: 0915056	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a urological 
disability, claimed as a weak bladder.

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1986 to March 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran does not currently have a urological 
disability.

2.  The Veteran does not currently have tinea pedis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a urological 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for tinea pedis have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in June 2006, which was sent prior to the 
issuance of the rating decision on appeal and which advised 
the appellant of the criteria for establishing service 
connection.  With respect to the duty to assist, the 
Veteran's VA and service treatment records have been 
obtained, and there are no records identified by the Veteran 
as relevant that were not obtained.  Additionally, the 
Veteran was provided with an appropriate VA examination, and 
he was offered the opportunity to testify at a hearing before 
the Board, but he declined.

In sum, the Board finds there is no prejudice to the Veteran 
in adjudicating this appeal.
  
II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

Urological Disability

The Veteran contends that he has a chronic urological 
disability, manifested by a weak bladder, that is 
attributable to service.  

The Veteran's service treatment records reflect that in March 
2006 he reported that when performing security duties when 
stationed in Italy, he experienced urinary urgency when 
wearing his security belt.  However, his symptoms resolved 
once he ceased wearing the belt.  Additionally, he had no 
dysuria (painful urination) or hematuria (blood in his 
urine).  The Veteran's service treatment records otherwise 
make no reference to treatment for a urological condition.

In July 2006, shortly after his discharge from service, the 
Veteran underwent a VA general medical examination.  During 
the examination, the Veteran reported that several years 
prior to the date of the examination, he would experience 
urinary urgency and urinary leakage while wearing a security 
belt to hold his security gear.  These episodes would occur 
when he had an extremely full bladder, and he stated that he 
had not had a work-up for this problem, had no recent 
treatment records referencing this problem, and was not 
experiencing any of these urological symptoms at the time of 
the examination.   After performing a physical examination of 
the Veteran, the examiner noted normal adult male external 
genitalia, and in conclusion, the examiner stated that there 
was no documentation evidencing a weak bladder.

The Veteran's subsequent VA treatment records fail to show 
that the Veteran complained of or sought treatment for a 
urological condition.

While the evidence of record reflects the Veteran's reports 
of resolved urological symptoms, there is no evidence that 
the Veteran ever sought contemporaneous treatment for his 
urological symptoms or that he has ever been diagnosed with a 
urological condition.  Moreover, at his VA examination, he 
reported no current urological symptoms, and his subsequent 
treatment records similarly fail to reflect any complaints of 
urological symptoms.  Accordingly, there is no evidence of a 
present urological disability, and in the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a 
basis upon which to grant service connection has not been 
presented, and the Veteran's appeal is therefore denied.

Tinea Pedis

The Veteran contends that his tinea pedis is a chronic 
medical condition incurred in service and requiring current 
medical care.

The Veteran's service treatment records reflects diagnoses of 
tinea pedis in May 1986, August 1988 , October 1989, June 
1990, twice in August 1990, November 1993, and July 1996.  
Additionally, tinea pedis was found during a May 1997 
reenlistment physical examination, as well as subsequent 
treatment records from November 2000 and August 2001.  
However, the Veteran's condition apparently resolved in 
service, as reflected by a December 2005 treatment record 
diagnosis of tinea pedis, resolved.

During the Veteran's July 2006 VA general medical 
examination, the Veteran reported that all symptoms of his 
tinea pedis had completely resolved after he had had been 
treated with Sporanox (an oral antifungal).  An examination 
of the Veteran's skin revealed no evidence of tinea pedis at 
that time, and the examiner's final diagnosis noted no 
evidence of tinea pedis.  Additionally, the Veteran's 
subsequent VA treatment records contain no complaints of or 
treatment for tinea pedis.

The Veteran's service treatment records reflect treatment for 
tinea pedis throughout service until a December 2005 
treatment record notes that the condition had resolved, and 
there are no subsequent medical records, including the 
Veteran's VA examination report, indicating that the Veteran 
currently has tinea pedis.  As discussed supra, without proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board finds that no basis for granting 
service connection for tinea pedis has been presented, and 
the Veteran's appeal is therefore denied.


ORDER

Service connection for a urological disability is denied.

Service connection for tinea pedis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


